

	

		II 

		109th CONGRESS

		1st Session

		S. 325

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Levin (for himself

			 and Ms. Collins) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend title 23, United States Code, to

		  establish programs to facilitate international and interstate

		  trade.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 National Highway Borders Act of

			 2005.

		

			2.

			Coordinated border infrastructure program

			Subchapter I of chapter 1 of

			 title 23, United States Code, is amended by adding at the end the

			 following:

			

				

					165.

					Coordinated border infrastructure program

					

						(a)

						Definitions

						In this section:

						

							(1)

							Border region

							The term border

				region means the portion of a border State that is located within 100

				kilometers of a land border crossing with Canada or Mexico.

						

							(2)

							Border State

							The term border

				State means any State that has a boundary in common with Canada or

				Mexico.

						

							(3)

							Commercial vehicle

							The term commercial

				vehicle means a vehicle that is used for the primary purpose of

				transporting cargo in international or interstate commercial trade.

						

							(4)

							Passenger vehicle

							The term passenger

				vehicle means a vehicle that is used for the primary purpose of

				transporting individuals.

						

						(b)

						Program

						The Secretary shall

				establish and implement a coordinated border infrastructure program under which

				the Secretary shall make allocations to border States for projects within a

				border region to improve the safe movement of people and goods at or across the

				border between the United States and Canada and the border between the United

				States and Mexico.

					

						(c)

						Eligible uses

						Allocations to States under

				this section may only be used in a border region for—

						

							(1)

							improvements to

				transportation and supporting infrastructure that facilitate cross-border

				vehicle and cargo movements;

						

							(2)

							construction of highways

				and related safety and safety enforcement facilities that will facilitate

				vehicle and cargo movements relating to international trade;

						

							(3)

							operational improvements,

				including improvements relating to electronic data interchange and use of

				telecommunications, to expedite cross-border vehicle and cargo movement;

						

							(4)

							international coordination

				of planning, programming, and border operation with Canada and Mexico relating

				to expediting cross-border vehicle and cargo movements;

						

							(5)

							projects in Canada or

				Mexico proposed by 1 or more border States that directly and predominantly

				facilitate cross-border vehicle and commercial cargo movements at the

				international gateways or ports of entry into a border region; and

						

							(6)

							planning and environmental

				studies.

						

						(d)

						Allocations of funds

						

							(1)

							In general

							For each fiscal year, the

				Secretary shall allocate among border States, in accordance with the formula

				described in paragraph (2), funds to be used in accordance with subsection

				(c).

						

							(2)

							Formula

							Subject to paragraph (3),

				the amount allocated to a border State under this paragraph shall be determined

				by the Secretary, as follows:

							

								(A)

								25 percent in the ratio

				that—

								

									(i)

									the average annual weight

				of all cargo entering the border State by commercial vehicle across the

				international border with Canada or Mexico, as the case may be; bears to

								

									(ii)

									the average annual weight

				of all cargo entering all border States by commercial vehicle across the

				international borders with Canada and Mexico.

								

								(B)

								25 percent in the ratio

				that—

								

									(i)

									the average trade value of

				all cargo imported into the border State and all cargo exported from the border

				State by commercial vehicle across the international border with Canada or

				Mexico, as the case may be; bears to

								

									(ii)

									the average trade value of

				all cargo imported into all border States and all cargo exported from all

				border States by commercial vehicle across the international borders with

				Canada and Mexico.

								

								(C)

								25 percent in the ratio

				that—

								

									(i)

									the number of commercial

				vehicles annually entering the border State across the international border

				with Canada or Mexico, as the case may be; bears to

								

									(ii)

									the number of all

				commercial vehicles annually entering all border States across the

				international borders with Canada and Mexico.

								

								(D)

								25 percent in the ratio

				that—

								

									(i)

									the number of passenger

				vehicles annually entering the border State across the international border

				with Canada or Mexico, as the case may be; bears to

								

									(ii)

									the number of all passenger

				vehicles annually entering all border States across the international borders

				with Canada and Mexico.

								

							(3)

							Data source

							

								(A)

								In general

								The data used by the

				Secretary in making allocations under this subsection shall be based on the

				Bureau of Transportation Statistics Transborder Surface Freight Dataset (or

				other similar database).

							

								(B)

								Basis of calculation

								All formula calculations

				shall be made using the average values for the most recent 5-year period for

				which data are available.

							

							(4)

							Minimum allocation

							Notwithstanding paragraph

				(2), for each fiscal year, each border State shall receive at least

				1/2 of 1 percent of the funds made available for

				allocation under this paragraph for the fiscal year.

						

						(e)

						Cost sharing

						The Federal share of the

				cost of a project carried out using funds allocated under this section shall

				not exceed 80 percent.

					

						(f)

						Transfer of funds to the Administrator of General

				Services

						

							(1)

							In general

							At the request of a State,

				funds allocated to the State under this section shall be transferred to the

				Administrator of General Services for the purpose of funding a project under

				the administrative jurisdiction of the Administrator in a border State if the

				Secretary determines, after consultation with the State transportation

				department, as appropriate, that—

							

								(A)

								the Administrator should

				carry out the project; and

							

								(B)

								the Administrator agrees to

				use the funds to carry out the project.

							

							(2)

							No augmentation of appropriations

							Funds transferred under

				paragraph (1) shall not be considered to be an augmentation of the amount of

				appropriations made to the General Services Administration.

						

							(3)

							Administration

							Funds transferred under

				paragraph (1) shall be administered in accordance with the procedures

				applicable to the General Services Administration, except that the funds shall

				be available for obligation in the same manner as other funds apportioned under

				this chapter.

						

							(4)

							Transfer of obligation authority

							Obligation authority shall

				be transferred to the Administrator of General Services in the same manner and

				amount as funds are transferred for a project under paragraph (1).

						

						(g)

						Funding

						

							(1)

							Authorization of appropriations

							There is authorized to be

				appropriated from the Highway Trust Fund (other than the Mass Transit Account)

				to carry out this section $200,000,000 for each of fiscal years 2006 through

				2011.

						

							(2)

							Obligation authority

							Funds made available to

				carry out this section shall be available for obligation as if the funds were

				apportioned in accordance with section 104.

						

							(3)

							Exclusion from calculation of minimum guarantee

							The Secretary shall

				calculate the amounts to be allocated among the States under section 105

				without regard to amounts made available to the States under this

				subsection.

						.

		

			3.

			Conforming amendments

			

				(a)

				Section 1101(a) of the

			 Transportation Equity Act for the 21st Century (112 Stat.

			 111) is amended by striking paragraph (9) and inserting the

			 following:

				

					

						(9)

						Coordinated border infrastructure program

						For the coordinated border

				infrastructure program under section 165 of title 23, United States Code,

				$200,000,000 for each of fiscal years 2006 through 2011.

					.

			

				(b)

				Sections 1118 and 1119 of the

			 Transportation Equity Act for the 21st Century (112 Stat.

			 161) are repealed.

			

				(c)

				The analysis for subchapter I

			 of chapter 1 of title 23, United States Code, is amended by inserting after the

			 item relating to section 164 the following:

				

					

						165. Coordinated border

				infrastructure

				program.

					

					.

			

